Citation Nr: 1726903	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In January 2016, the Veteran was informed that the VLJ who conducted such hearing was no longer employed by the Board and was provided with an opportunity to elect to appear at another Board hearing before a different VLJ.  However, in a subsequent January 2016 statement, the Veteran indicated that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

The Board most recently remanded this issue in January 2017 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the claims file reveals that the requested January 2017 Board remand directives were not conducted.  In a June 2017 supplemental statement of the case (SSOC), the Appeals Resource Center (ARC) determined that compliance with the January 2017 Board remand directives was not necessary.  However, the Board has determined otherwise.  As noted in the January 2017 Board remand, since it is uncertain whether the Veteran's military insurance claim or other relevant financial statements demonstrating that the military paid for the Veteran's appendectomy in 1989 are in fact unavailable and whether further attempts to obtain the records would truly be futile, further efforts should be taken upon remand to attempt to obtain these records and if they are unavailable, a formal finding must be made.  Significantly, as was also explained in the January 2017 Board remand, a finding that the Veteran's treatment at St. John's was paid for by the military would have direct bearing on the Veteran's current claim.  As such, the Board has determined that these records or a formal finding of unavailability of such records is necessary in determining the finality of the August 1992 decision that initially denied the Veteran's service connection claim for his appendectomy scar.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Considering the January 2017 remand orders of the Board were not complied with, a remand is warranted to ensure compliance.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact any and all appropriate sources and request all available insurance claims or other relevant financial statements regarding the military's financial responsibility for the Veteran's appendectomy performed at St. John Hospital in Nassau Bay in June 1989.

In this regard, the AOJ is specifically directed to review the September 1988 letter from the Veteran to St. John's in which he requested that his medical bills be provided to the military.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




